        Case 1:14-cv-00183-NBF Document 568 Filed 05/11/20 Page 1 of 1




          In the United States Court of Federal Claims
                                         No. 14-183L
                                    (Filed: May 11, 2020)

                                            )
 IDEKER FARMS, INC., et al.,                )
                                            )
                      Plaintiffs,           )
                                            )
 v.                                         )
                                            )
 THE UNITED STATES,                         )
                                            )
                      Defendant.            )
                                            )


      ORDER SETTING EXPEDITED BRIEFING ON MOTION TO STRIKE
       The court is in receipt of the plaintiffs’ motion filed on May 11, 2020 to strike the
supplemental report of defendant’s expert Dr. Robert O. Evans, Jr. (ECF No. 567). The
court ORDERS the government to file its response to the plaintiffs’ motion by Monday,
May 18, 2020 and the plaintiffs to file their reply by Friday, May 22, 2020.
       IT IS SO ORDERED.



                                                            s/Nancy B. Firestone
                                                            NANCY B. FIRESTONE
                                                            Senior Judge
